1 Reported in 200 N.W. 748.
Action on a promissory note, plaintiff, an indorsee, claiming to be a holder in due course. The defense was want of consideration and fraud. The trial was to the court without a jury. The decision was for plaintiff, and this appeal is from an order denying defendant a new trial.
The court found that plaintiff was a holder in due course, and there is nothing in the record justifying our interference with that finding, which of course controls the result.
Order affirmed. *Page 519